DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.2.	The following is a final office action is a response interview conducted on
06/29/22. Applicant’s attorney noted that newly presented claims 16 and 17 were not included in the final mailed on 4/4/22. Thus, the final mailed on 4/4/22, has been vacated and this new final is issued. Claims 1-3, 5-13 and 16-17 are pending in this application and will be addressed below. 

Response to Arguments
3.	Applicant’s arguments filed 12/09/21 have been fully considered but they are not
persuasive as explained in the new rejection necessitated by the amendment below.
4.	New Claims 16 and 17 were mistakenly left off previous final office action mailed on 04/04/2022; therefore, the previous office action has been vacated and this new final office action including claims 16 and 17 continues below. 
5.	Regarding applicant’s remarks, see remarks dated 12/9/21, see last paragraph on page 8, applicant contends that Tsukashima does not teach “wherein the implantable valve frame comprises at least one locking feature that projects from the ventricle portion of the implantable valve frame that engages with an outer circumference of the adjustable stabilizing ring to secure the implantable valve frame to the adjustable stabilizing ring” as recited in amended independent claim 1 
	The examiner respectfully disagrees as stated in the rejection below, Tsukashima discloses in paragraph [0117] “FIG. 14G graphically illustrates the anchors 1418 embedded within the tissue 1424 (see FIG. 14G) of the valve annulus. In FIG. 14G, the catheters have been removed and the ring 1400 is securely attached to the annulus of the mitral valve 1110 to restore the valve opening to its approximate original size and operating efficiency”
6.	Furthermore, also on page 8, applicant contends that Tsukashima does not teach “extending at least one locking feature that projects from the ventricle portion of the implantable valve frame that engages with an outer circumference of the adjustable stabilizing ring to secure the implantable valve frame to the adjustable stabilizing ring” as recited in amended independent claim 13. Instead, the ring closure lock 106 couples opposing ends of the segmented annuloplasty ring 100 together to form a closed ring. See Tsukashima [0055]. Applicant argues that the ring closure lock 106 does not secure an implantable valve frame to the segmented annuloplasty ring 106. This argument is found to be persuasive, however a new ground of rejection following the amendment to claim 13 is provided below.  
7.	Applicant’s remarks concerning Wallace are persuasive concerning the ventricular anchor not connecting to the ring as previously used to reject claim 6.  However, upon further consideration it was determined Tsukashima discloses wherein the atrial portion comprises at least one locking feature (Paragraph [0117], anchors embedded into valve annuls). 

8.	Applicant further argues that the remaining cited references fail to remedy the deficiencies of Tsukashima and Wallace and that the proposed combination of Tsukashima and Lane fails to disclose or suggest all of the features of amended independent claims 1 and 13. It is noted that claim 4, moved into the independent claim on amendment adds a locking mechanism. Since applicant did not recite deficiencies in the Lane reference which was utilized to show these locking features, Lane is maintained for these limitations now included in the independent claims.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 8-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima et al. U.S. Publication No. (20120123531) in view of Lane et al. U.S. Publication No. (20100191327) further in view of Wallace et al. U.S. Publication No. (20170325948).
Regarding Claim 1, Tsukashima discloses an implantable valve system (Figure 1) comprising: an adjustable stabilizing ring (Figure 1 #100) comprising: a body member (Figure 1A #113) that is transitionable from an elongate insertion geometry (Fig 1a, abstract lines 4-6) to an annular operable geometry (Fig 1, abstract lines 4-6), and a plurality of anchors (Figure 3B #104) deployable in the annular operable geometry to engage the annulus of the cardiovascular valve(Paragraph [0053] lines 9-11) ; wherein the elongate insertion geometry is configured to allow percutaneous passage of the stabilizing ring, via a catheter, to a position adjacent to an annulus of a cardiovascular valve (Paragraph [0051] lines 1-3), and wherein the annular operable geometry has a closed state to conform to the annulus of the cardiovascular valve (Paragraph [0047] lines 7-11) and wherein the implantable valve frame comprises at least one locking feature that projects from the ventricle portion of the implantable valve frame that engages with an outer circumference of the adjustable stabilizing ring to secure the implantable valve frame to the adjustable stabilizing ring (Paragraph [0117]) but does not disclose the implantable valve frame in mechanical communication with the adjustable stabilizing ring and an atrial portion and a ventricle portion. 
While Tsukashima teaches the suture ring utilized with a valve, it does not go into specifics as to the valve; however, Wallace teaches in analogous art a valve comprising an atrial portion and a ventricle portion (Figure 6B). 
Additionally, since Tsukashima is silent to the value utilized, Lane teaches that that it is known to attach, via mechanical communication, a valve frame with an  adjustable stabilizing ring (Paragraph [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have the implantable valve frame in mechanical communication with the adjustable stabilizing ring and Wallace to have an atrial and ventricle portion in order to provide an opening through the biological annulus (Paragraph [0008]). 
Regarding Claim 2, Tsukashima does not disclose wherein the implantable valve frame comprises one, two, three or four valve leaflets.
Lane in analogous art discloses an implantable valve frame compressing one, two, three or four valve leaflets (Figure 9 #133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have an implantable valve frame compressing one, two, three or four valve leaflets as leaflets are generally known to be included in valve frames (Paragraph [0119]).
Regarding Claim 3, Tsukashima further discloses that the adjustable stabilizing ring, the implantable valve frame, or both are coated with a pliable material (Paragraph [0056]).
Regarding Claim 5, Tsukashima in view of Lane does not disclose wherein the atrial portion and the ventricle portion can be angled toward or away from a central axis of the implantable valve frame.
Wallace teaches in analogous art wherein the atrial portion and the ventricle portion can be angled toward or away from a central axis of the implantable valve frame (Figure 6B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane according to the teaching of Wallace to have the implantable valve frame wherein the atrial portion and the ventricle portion can be angled toward or away from a central axis of the implantable valve frame in order to reduce stresses on the device as it is collapsed, allowing for a smaller delivery profile (Tsukashima ,Paragraph [0089] lines 7-11).
Regarding Claim 6, Tsukashima in view of Lane discloses wherein the atrial portion comprises at least one locking feature (Paragraph [0117], anchors embedded into valve annuls. 
Regarding Claim 8, Tsukashima does not disclose wherein the implantable valve frame comprises a plurality of elements disposed in a crisscross arrangement.
Lane teaches in analogous art wherein the implantable valve frame comprises a plurality of elements disposed in a crisscross arrangement (Figure 29A #752).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have the implantable valve frame comprises a plurality of elements disposed in a crisscross arrangement in order to have a more secure connection (Paragraph [0199] line 10-17).
Regarding Claim 9, Tsukashima does not disclose wherein the implantable valve frame is at least partially collapsible.
Lane teaches in analogous art wherein the implantable valve frame is at least partially collapsible (Paragraph [0181] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have the implantable valve frame be at least partially collapsible in order to facilitate the delivery process (Paragraph [0181] lines 5-8). 
Regarding Claim 10, Tsukashima does not disclose wherein the implantable valve frame is configured to be delivered via a catheter in an at least partially collapsed state.
Lane teaches in analogous art wherein the implantable valve frame is configured to be delivered via a catheter in an at least partially collapsed state (Paragraph [0181] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have the implantable valve frame configured to be delivered via a catheter in an at least partially collapsed state in order conform or even substantially adopt the shape of the surrounding tissue (Paragraph [0184] lines 7-13). 
Regarding Claim 11, Tsukashima does not disclose wherein the at least partially collapsible implantable valve frame is self-expandable.
Lane teaches in analogous art wherein the at least partially collapsible implantable valve frame is self-expandable (Paragraph [0095] lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have the at least partially collapsible implantable valve frame be self-expandable in order to  conform as desired (Paragraph [0095] lines 6-10). 
Regarding Claim 12, Tsukashima does not disclose wherein the adjustable stabilizing ring in the annular operable geometry is rigid or semi-rigid in the closed state.
Lane teaches in analogous art wherein the adjustable stabilizing ring in the annular operable geometry is rigid or semi-rigid in the closed state (paragraph [0206] lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane to have the adjustable stabilizing ring in the annular operable geometry is rigid or semi-rigid in the closed state to insure a more secure closure (paragraph [0206] lines 9-13)
Regarding Claim 13, Tsukashima discloses a method of stabilizing a replacement of a cardiovascular valve (Figures 14A-G), the method comprising: inserting a distal end of a catheter comprising a delivery system into a cardiovascular valve (add citation for where this limitation is disclosed); guiding, via the delivery system, an adjustable stabilizing ring in an elongate geometry from a proximal end of the catheter to the distal end such that the adjustable stabilizing ring transitions to an annular operable geometry upon exiting the distal end of the catheter (Figure 14A-14C, Paragraphs [0113]-[0114); deploying a plurality of anchors (Figure 3B #104) from the adjustable stabilizing ring to engage an annulus of the cardiovascular valve(Paragraph [0053] lines 9-11; guiding an implantable valve frame comprising the replacement of the cardiovascular valve through the cardiovascular valve and through a center of the adjustable stabilizing ring (Figures 14F-15, Paragraph [0117]). Tsukashima discloses wherein the atrial portion comprises at least one locking feature (Paragraph [0117], anchors embedded into valve annuls), but does not disclose engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring, thereby stabilizing a position of the implantable valve frame with respect to the cardiovascular valve.
While Tsukashima teaches the suture ring utilized with a valve, it does not go into specifics as to the valve; however, Wallace teaches in analogous art a valve comprising an atrial portion and a ventricle portion (Figure 6B). 
Additionally, Lane teaches that it is known to attach, via mechanical communication, a valve frame with an  adjustable stabilizing ring (Paragraph [0008]). Lane teaches engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring, thereby stabilizing a position of the implantable valve frame with respect to the cardiovascular valve (Figure 5e). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Wallace noting that valves have atrial and ventricle portions and in view of Lane to engage at least a portion of the implantable valve frame with the adjustable stabilizing ring, thereby stabilizing a position of the implantable valve frame with respect to the cardiovascular valve (Paragraph [0008]). 
Regarding Claim 16, Tsukashima discloses wherein the at least one locking feature and the ventricle portion of the implantable valve frame forms a V-shape (Figure 9 #716).
Regarding Claim 17, Tsukashima discloses herein the at least one locking feature of the ventricle portion of the implantable valve frame curves around an upper portion of the adjustable stabilizing ring (See figure below). 

    PNG
    media_image1.png
    455
    459
    media_image1.png
    Greyscale

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima et al. U.S. Publication No. (20120123531) in view of Lane et al. U.S. Publication No. (20100191327) further in view of Wallace et al. U.S. Publication No. (20170325948) and Keane U.S. Publication No. (20160220371). 
Regarding Claim 7, Tsukashima in view of Lane further in view of Wallace does not disclose that the system is further comprising an anti-SAM mechanism.
Keane discloses in analogous art an implantable valve system comprising an anti-SAM mechanism (Paragraph [0011] lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukashima in view of Lane and further in view of Wallace according to the teaching of Keane to have the an implantable valve system comprising an anti-SAM mechanism in order to block of systolic anterior motion of the mitral valve into the left ventricular outflow tract, and thereby improves and increases blood flow out through the left ventricular outflow tract (LVOT) into the aorta (Tsukashima ,Paragraph [0011] lines 4-8).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774